Citation Nr: 0808997	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

3.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 20 percent disabling.

4.  Entitlement to an increased evaluation for a scar of the 
right thigh with a retained metallic foreign body, currently 
rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO), located in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that the veteran submitted his claim for 
benefits in 2004.  Subsequent to his claim, a VCAA-type 
letter was issued to him.  [The Veterans Claims Assistance 
Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007)].  That letter 
was issued in September 2004, prior to the RO issuing its 
rating decision that is the subject of the veteran's appeal.  

The veteran was notified of the December 2004 rating action 
and he appealed that decision.  He did so with the help of a 
private attorney.  The private attorney then assisted the 
veteran with his claim until March of 2006 when that 
relationship was dissolved.  The appointment of an accredited 
representative did not then occur until September 2006.  

Prior to September 2006, the United States Court of Appeals 
for Veterans Claims, hereinafter the Court, issued 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
case held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or an increased evaluation claim.  
Those five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection or an 
increased evaluation is awarded.  Id.

In the present appeal, the veteran was not provided with the 
elements noted in Dingess.  Because the veteran has not been 
provided this information, it may be prejudicial to the 
veteran to proceed with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Moreover, the Court has subsequently issued the case of 
Vazquez-Flores v. Peake, No. 05-0355, 2008 (U.S. Vet. App. 
Jan. 30, 2008), which addresses notice requirements with 
respect to higher rating claims.  According to Vazquez-Flores 
v. Peake, No. 05-0355, 2008 (U.S. Vet. App. Jan. 30, 2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, there is no 
indication that the RO provided the notice required by 
Vasquez-Flores.  As such, the claim is returned to the RO/AMC 
for additional action.  

The Board further notes that the veteran's tinnitus 
disability has been rated as 10 percent disabling pursuant to 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 6260 (2007).  This is the maximum schedular amount 
available.  However, an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) (2007) may be assigned, and this must be 
addressed by the RO/AMC before the Board issues a decision on 
this issue.  In this regard, pursuant to the duty to notify, 
the veteran should be notified of the elements necessary to 
substantiate a claim of entitlement to an extraschedular 
evaluation.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  Specifically, the veteran should 
identify and/or provide evidence that his service-connected 
tinnitus presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or the need for frequent periods of 
hospitalization.  See 38 C.F.R. § 3.321(b)(1) (2007).  Hence, 
this issue must also be remanded for processing by the RO.

Also, the veteran has appealed the denial of a disability 
evaluation in excess of 50 percent for PTSD and the denial of 
a TDIU.  A review of the veteran's claims folder suggests 
that additional qualifying medical information is needed 
prior to the Board issuing a determination as to whether a 
higher rating and a TDIU should be assigned.

The record shows that over the course of this appeal, the 
veteran has been assigned many Global Assessment of 
Functioning (GAF) scores.  These scores have ranged from 33 
to 45.  A GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  See DSM-IV 
at 44-47.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

In addition to the scores, the medical records have been 
inconsistent in describing the effect on the veteran's 
ability to work as a result of his PTSD.  In December 2002, a 
VA social worker wrote that the veteran was "unemployable in 
the VA sense based on his PTSD."  One month later, a 
different health care worker wrote that "in spite of this 
patient's severity of PTSD symptoms, in my opinion it does 
not preclude his employability."  Adding to this confusion 
are exam results from 2004 and 2007.  The results from the 
exam from October 2004 noted that the veteran was suffering 
from PTSD along with secondary panic disorder with 
agoraphobia.  An addendum to that exam, accomplished in 
November 2004, reported that the veteran was suffering from 
an anxiety disorder, PTSD, and a personality disorder.  
Finally, the exam performed in April 2007 resulted in 
diagnoses of an anxiety disorder, depression, and PTSD.  

After reviewing all of these documents, the Board finds that 
there has been inconsistent and contrary opinions provided to 
the veteran with respect to his PTSD and the severity of that 
disability.  The Board believes that the veteran should 
undergo another psychiatric examination in order to resolve 
any previous unclear findings that may exist concerning the 
psychiatric disability(ies) at issue.  Green v. Derwinski, 1 
Vet. App. 121 (1991) (fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2007) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2007) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  A new and 
complete examination will provide the Board with a basis to 
either agree or refute the veteran's various assertions, and 
will provide the VA with a more complete picture of whether 
an increased rating may be granted for the veteran's mental 
disorder and whether a TDIU may be assigned.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should review the record 
and ensure compliance with all notice 
and assistance requirements set forth 
in the VCAA and subsequent interpretive 
authority as it pertains to 38 C.F.R. 
§ 3.321(b) (2007) and 38 C.F.R. 
§ 4.16(b) (2007).  See, e.g., Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
must:  

(1) inform the claimant about the 
information and evidence not of 
record that is necessary to 
substantiate the claim; 
(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant 
is expected to provide; 
(4) inform him about the assignment 
of an effective date if his appeal is 
granted; and, 
(5) request that the claimant provide 
any evidence in the claimant's 
possession that pertains to the 
claim.

The VCAA notice should also comply with 
Vazquez-Flores v. Peake, No. 05-0355, 
2008 (U.S. Vet. App. Jan. 30, 2008), 
with regard to the higher rating 
issues.  This notice should include an 
explanation as to the evidence required 
to support a higher evaluation as 
outlined in Vazquez-Flores.  At a 
minimum, the veteran should be provided 
the substance of the applicable 
diagnostic codes for his various 
disabilities.  Should it be determined 
that there is any further notice 
deficiency in this case, these matters 
should also be addressed in the duty to 
assist letter.

The claims file must also include 
documentation that there has been 
compliance with the VA's duties to 
notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issue of an 
extraschedular evaluation (tinnitus) in 
accordance with 38 C.F.R. § 3.321(b)(1) 
(2007).

2.  The RO should contact the veteran 
and ask that he identify all sources of 
medical treatment received since 
January 2007 for his service-connected 
psychiatric disorder, and to furnish 
signed authorizations for release to 
the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
CFR § 3.159 (2007).

3.  The veterans should be scheduled 
for a VA psychiatric examination.  The 
examination should be accomplished by a 
board of at least two doctors.  The 
purpose of the examination is to 
determine the extent and severity of 
the service-connected PTSD.  The 
examiners should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiners 
are asked to indicate whether he or she 
has reviewed the claims folder.  All 
appropriate tests should be conducted.  
Each examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  Moreover, each 
examiner should answer the following 
questions/requests:

a.  Indicate the exact diagnosis or 
diagnoses of the veteran's psychiatric 
disorder(s), and identify what 
symptoms, if any, the veteran currently 
manifests, or has manifested in the 
recent past, that are attributable to 
his service-connected PTSD.  In other 
words, the examiners must discuss the 
symptoms produced by the veteran's 
service-connected PTSD versus any found 
symptoms produced by a nonservice-
connected mental disorder.

b.  Does the veteran have suicidal 
ideation?

c.  Does the veteran have obsessional 
rituals which interfere with routine 
activities?

d.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

e.  Does the veteran have near-
continuous panic or depression 
affecting his ability to function 
independently, appropriately, and 
effectively?

f.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

g.  Does the veteran have spatial 
disorientation?

h.  Does the veteran neglect his 
personal appearance and hygiene?

i.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting?

j.  Is the veteran unable to establish 
and maintain effective relationships 
(friends, family, neighbors, etcetera)?

k.  Does the veteran have gross 
impairment in thought processes or 
communication?

l.  Does the veteran have persistent 
delusions or hallucinations?

m.  Does the veteran exhibit grossly 
inappropriate behavior, and if so, what 
are examples of such behavior?

n.  Is the veteran in persistent danger 
of hurting himself or others?

o.  Is the veteran intermittently 
unable to perform activities of daily 
living (including maintenance of 
minimal personal hygiene)?

p.  Is the veteran disoriented to time 
or place?

q.  Does the veteran have memory loss 
for names of close relatives, his own 
occupation, or his own name?

r.  Is the veteran unable to obtain or 
retain gainful employment because of 
his service-connected PTSD?

s.  If the veteran is unemployable 
because of several disorders including 
his service-connected PTSD, the 
examiner should estimate the percentage 
which his service-connected PTSD 
contributes to his unemployability.

t.  Each examiner should comment on the 
GAF measurement volatility noted in the 
claims folder, and whether said 
volatility indicates that the veteran 
has been decompressing while undergoing 
treatment at the VA medical center.

The results proffered by the examiners 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If these matters 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiners in the 
report.  It is requested that the 
results of the examination be typed and 
included in the claims folder for 
review.

4.  The veterans should be scheduled 
for VA examinations in order to 
evaluate the current level of severity 
for the veteran's other service-
connected disabilities, including 
tinnitus, bilateral hearing loss, 
diabetes, and right thigh scar.  The 
claims folder must be made available to 
and be thoroughly reviewed by the 
examiners in connection with the 
examinations. The examiners must 
indicate in the examination reports 
that the claims folder was reviewed. 
All necessary tests and studies should 
be conducted in order to assess the 
current status of the service-connected 
disabilities.  Following a review of 
the veteran's medical records and 
history, including the PTSD examination 
report requested in above in paragraph 
3, the examiners must proffer an 
opinion as to the specific extent and 
severity of the appellant's 
disabilities, to include a complete and 
detailed discussion of all functional 
limitations associated with the 
disabilities, including precipitating 
and aggravating factors.  If it is 
impossible to separate the 
symptomatology of the service-connected 
disabilities from any other nonservice-
connected disorders, the examiners 
should so indicate in the examination 
report.

Furthermore, upon examination of the 
veteran, the examiners should render an 
opinion as to the effect that the 
service-connected disabilities have, if 
any, on his earning capacity. The 
examiners should further comment as to 
the veteran's current level of 
occupational impairment due to his 
disabilities, as to whether these 
disabilities limit the veteran's 
ability to obtain or retain gainful 
employment, and as to other alternative 
types of employment recommended for the 
veteran, if any, given these 
disabilities.  Moreover, the examiners 
should render an opinion as to whether 
these disabilities alone cause marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization. It is 
requested that the VA examiners 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in 
written reports.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the 
requisite report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Thereafter, the AMC/RO should 
adjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and the 
accredited representative should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


